The State o




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 17, 2015

                          No. 04-15-00431-CR and 04-15-00432-CR

                                 David Jermain HAWKINS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR0290 and 2015CR0291
                       Honorable Lori I. Valenzuela, Judge Presiding

                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to December 23, 2015.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court